DETAILED ACTION
This action is responsive to the application No. 16/228,213 filed on December 20, 2018. The amendment filed on July 12, 2022 has been entered. The objections to claims 18, 19, 21-23, 25, and 26 are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, 12-14, and 16-27 are currently pending and being considered in the Office Action. Claim 27 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 25, the limitation “wherein the diameter of the pore is ¼ of the fourth height of the flexible substrate” in lines 1-3 lacks support in the original disclosure of the invention. Although Fig. 2 shows pores (115) that have a diameter of approximately ¼ the height of the substrate (110), there is no indication in the disclosure that this is an exact measurement as required by the claim language. The mere approximation of a dimension in the drawings is not considered to be support for a precise dimension of the claimed device.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the limitation “the pore top edge plane being positioned in a region that is in a center of the center plane and the second plane surface” is confusing because it is not clear what “a center of the center plane and the second plane surface” means. The plain meaning of the term “a center” refers to the middle point of an object (e.g., the center of a sphere) or region (e.g., the center of a city), such that all points on the surface of the object or region are equidistant from the center. A center cannot be defined between two planes because the planes extend infinitely, and therefore not all points on the surface (i.e., on the planes) are equidistant from the center. 
	For the purpose of the examination, the limitation “the pore top edge plane being positioned in a region that is in a center of the center plane and the second plane surface” will be interpreted, based on the previous version of the claim, as --the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 12-14, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Choi (U.S. Pub # 2015/0188080) of record, Kim (U.S. Pub # 2017/0309843) of record, Afentakis (U.S. Pub # 2016/0066408) of record, Tokuda (U.S. Pub # 2018/0114491) of record, and Melcher (U.S. Pub # 2010/0200286) of record.
Regarding independent Claim 1, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including an active area (the portion shown in Fig. 10B may be considered an active area), and further including a first plane surface (bottom surface of 1, top surface of 30 as pictured), a first portion (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below), a second plane surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below) opposite the first surface (bottom surface of 1, top surface of 30), a second portion (top half of 1, bottom half of 30 as pictured), a center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below), and a plurality of pores (Fig. 9: 4, paragraph [0056]), the first plane surface (bottom surface of 1, top surface of 30) spaced from the second plane surface (top surface of 1, bottom surface of 30), the center plane (center plane of 1 and 30; dotted line) being in a center region between the first plane surface (bottom surface of 1, top surface of 30) and the second plane surface (top surface of 1, bottom surface of 30); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided in the active area (Fig. 10B) on the first plane surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30),
wherein the center plane (center plane of 1 and 30; dotted line) is a reference plane for dividing the first portion (bottom half of 1, top half of 30) from the second portion (top half of 1, bottom half of 30),
wherein the first portion (bottom half of 1, top half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the first plane surface (bottom surface of 1, top surface of 30 as pictured), and the second portion (top half of 1, bottom half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the second plane surface (top surface of 1, bottom surface of 30), and the first portion (bottom half of 1, top half of 30) and the second portion (top half of 1, bottom half of 30) have a same surface area and a same thickness (since flexible substrate 1 is depicted as a rectangle, the top and bottom halves of the substrate by definition have a same surface area and thickness; in order to provide clarity of the record, it is noted that the limitation “surface area” is interpreted herein to be consistent with the disclosure, such that the surface area refers to the planar surface area and does not include the surface area of the plurality of pores),
a pore top edge plane (approximately equal to the center plane dotted line) that is tangent to a top most edge of the plurality of pores (4), 
wherein the plurality of pores (4) are disposed in the active area (Fig. 10B), and provided to be positioned in the area between the second plane surface (top surface of 1, bottom surface of 30) and the pore top edge plane (dotted line; see modified Fig. 9 below) of the flexible substrate (1),
wherein the plurality of pores (4) are arranged in parallel having a same size and constant intervals (see Fig. 9) between the second plane surface (top surface of 1, bottom surface of 30) and the center plane, and
wherein the pixel array layer (10-12) includes: 
a thin film transistor layer (Fig. 10A: 13, paragraph [0058]).

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to a non-active area surrounding the active area, wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface, wherein the plurality of pores are disposed in the non-active area, and provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate, the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate, and wherein the plurality of pores is arranged only in the lower portion of the second portion, wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Choi discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 100, paragraph [0038]) including an active area (area covered by Fig. 10: 200, paragraph [0052]) and a non-active area (area not covered by 200) surrounding the active area (area covered by 200), and a plurality of pores (Fig. 10: 100a, paragraph [0058]),
wherein the plurality of pores (100a) are disposed in the active area (area covered by 200) and the non-active area (area not covered by 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “non-active area surrounding the active area, wherein the plurality of pores are disposed in the non-active area” teachings of Choi to the device of Satoh because the flexibility of the substrate may therefore be improved across the entire width of the substrate.
Satoh as modified by Choi is silent with respect to wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface, and provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate, the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate, and wherein the plurality of pores is arranged only in the lower portion of the second portion, wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Kim (in a first embodiment, Fig. 16) discloses a display apparatus comprising:
a flexible substrate (Fig. 9: 301c, paragraph [0073]) including a plurality of pores (Fig. 9: 341, paragraph [0127]), 
wherein the plurality of pores (341) are provided to be a sphere shape (paragraph [0128]).
Kim (in a second embodiment, Figs. 9-10) discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 301c, paragraph [0073]) including a first plane surface (Fig. 10: 301b, paragraph [0073]), a first portion (bottom half of 301c), a second plane surface (Fig. 10: 301a, paragraph [0073]), a second portion (top half of 301c), a center plane (not labeled; see modified Fig. 10 below, dotted line), and a plurality of pores (Fig. 10: 321, paragraph [0102]), the first plane surface (301b) spaced from the second plane surface (301a), the center plane (dotted line) being in a center portion between the first plane surface (301b) and the second plane surface (301a), 
wherein the center plane (midway between 301a & 301b) is a reference plane for dividing the first portion (bottom half of 301c) from the second portion (top half of 301c),
wherein the second portion (top half of 301c) includes a pore top edge plane (not labeled; see modified Fig. 10 below, dash-dotted line) that is tangent (by broadest reasonable interpretation, the instant limitation “tangent” is considered to mean a plane that intersects a top most edge of the plurality of pores 321) to a top most edge of the plurality of pores (321), the pore top edge plane (dash-dotted line) being positioned in a region that is approximately midway (the dash-dotted line as shown below may be considered approximately midway between the dotted line and 301a) between the center plane (dotted line) and the second plane surface (301a),
wherein the second portion (top half of 301c) includes an upper portion (between dotted line and dash-dotted line in modified Fig. 10 below) and a lower portion (between dash-dotted line and 301a in modified Fig. 10 below), the upper portion (between dotted line and dash-dotted line) extending from the pore top edge plane (dash-dotted line) to the center plane (dotted line) and the lower portion (between dash-dotted line and 301a) extending from the pore top edge plane (dash-dotted line) to the second plane surface (301a),
wherein the plurality of pores (321) are arranged only the lower portion (between dash-dotted line and 301a) of the second portion (see modified Fig. 10 below).

    PNG
    media_image2.png
    185
    458
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “wherein the second portion includes a pore top edge plane that is tangent to a top most edge of the plurality of pores, the pore top edge plane being positioned in a region that is approximately midway between the center plane and the second plane surface, wherein the second portion includes an upper portion and a lower portion, the upper portion extending from the pore top edge plane to the center plane and the lower portion extending from the pore top edge plane to the second plane surface, wherein the plurality of pores are provided to be a sphere shape positioned in the area between the second plane surface and the pore top edge plane of the flexible substrate, the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate, and wherein the plurality of pores is arranged only in the lower portion of the second portion” teachings of Kim to the device of Satoh because Kim discloses in paragraphs [0128] & [0131] that pores of various shapes of pores are effective at reducing stress on a layer due to curvature of the layer while flexing. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B. Further, Kim discloses that different arrangements of pores including pores that extend completely through the substrate (see Fig. 8), pores that are arranged interspersed throughout the substrate (see Fig. 16), and pores that are arranged only in one half of the substrate (see Fig. 10) are obvious variants of one another. Regarding the limitation “the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate,” this limitation is considered to describe the structure rendered obvious by the teachings of Kim.
Satoh as modified by Kim is silent with respect to wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Afentakis discloses a display apparatus comprising: 
a flexible substrate (Fig. 7: 302, paragraph [0020]) including a first plane surface (top surface of 302 as pictured); and 
a pixel array layer (Fig. 5: 500, paragraph [0023]) provided on the first plane surface (top surface as pictured) of the flexible substrate (302), 
wherein the pixel array layer (500) includes: 
a thin film transistor layer (Fig. 5: 504, paragraph [0023]); and 
routing lines (Fig. 5: 304 & 308, paragraphs [0020] & [0021]) for connecting a plurality of electrodes (not pictured) provided in the thin film transistor layer (504), and wherein the routing lines (304 & 308) include: 
a plurality of first lines (304, Fig. 5: ROW 1-3), each of the first lines (ROW 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in ROW 1-3 may be characterized by a curved line) along a first direction (horizontal with respect to Fig. 5); and 
a plurality of second lines (308, Fig. 5: COLUMN 1-3), each of the second lines (COLUMN 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in COLUMN 1-3 may be characterized by a curved line) along a second direction (vertical with respect to Fig. 5) crossing the first direction (horizontal with respect to Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction” teachings of Afentakis to the device of Satoh because Afentakis discloses in paragraph [0008] that conductive traces having a serpentine design mitigate stress to the lines when the underlying substrate is flexed.
	Satoh as modified by Kim and Afentakis is silent with respect to wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Tokuda discloses a display apparatus wherein the routing lines (Figs. 7B-7D: 110, paragraph [0049]) include a plurality of lines having a shape extended in a curved line along a first direction (horizontal with respect to Figs. 7B-7D).
Melcher discloses an apparatus wherein a first line (Fig. 1: 2 in direction V1, paragraphs [0067]-[0068]) has an arc shape having substantially constant first curvature (paragraph [0067]) entirely from one node (Fig. 1: 3, paragraph [0068]) to a neighboring node (neighboring instance of 3 along V1) in the first direction (V1) and a second line (Fig. 1: 2 in direction V2, paragraphs [0067]-[0068]) has an arc shape having substantially constant second curvature (paragraph [0067]) entirely from one node (3) to a neighboring node (neighboring instance of 3 along V2) in the second direction (V2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction” teachings of Tokuda and Melcher to the device of Satoh as modified by Kim and Afentakis because Tokuda discloses in paragraph [0102] that wirings having straight line or curved shapes are obvious variants of one another. Although Tokuda discloses various shapes of wirings including lines having curvature, Tokuda does not disclose the position of each electrode relative to the curvature. Melcher, however, discloses a flexible device in which lines having an arc shape with constant curvature extend between a first node and a second node. Therefore, one of ordinary skill in the art would consider an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode to be an obvious alternative to the other shapes disclosed by Tokuda. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B.
Regarding Claim 9, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the routing lines (Afentakis: 304 & 308) are formed to have a wave shape (Afentakis: Fig. 5; the lines as pictured may be considered to have an approximate shape of a sine wave).
Regarding Claim 12, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the plurality of first lines (Afentakis: 304) are formed to be spaced apart from each other at a constant interval along the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 13, Satoh as previously modified teaches the display apparatus according to claim 1 wherein the plurality of second lines (Afentakis: 308) are formed to be spaced apart from each other at a constant interval along the second direction (vertical with respect to Afentakis: Fig. 5).
Regarding Claim 14, Satoh as previously modified teaches the display apparatus according to claim 13, wherein the second direction (vertical with respect to Afentakis: Fig. 5) is perpendicular to the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 16, Satoh as previously modified teaches the display apparatus of claim 1, wherein the constant first curvature of the first line (2 in direction V1) and the constant second curvature of the second line (2 in direction V2) is substantially identical to each other ([0067]).
Regarding Claim 26, Satoh as previously modified teaches the display apparatus of claim 1, wherein each pore (Kim: 341) has a first diameter (Kim: paragraph [0129]), the first diameter (Kim: [0129]) being equal to a distance between the second plane surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a) and the pore top edge plane (Kim: dash-dotted line).

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Choi (U.S. Pub # 2015/0188080) of record and Kim (U.S. Pub # 2017/0309843) of record.
Regarding independent Claim 17, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including an active area (the portion shown in Fig. 10B may be considered an active area), and further including a first surface (bottom surface of 1, top surface of 30 as pictured), a second surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below) opposite the first surface (bottom surface), a center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below) between a middle of the first surface (bottom surface) and the second surface (top surface) of the flexible substrate (1), a first area (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below) defined between the first surface (bottom surface) and the center plane (dotted line), and a second area (top half of 1, bottom half of 30 as pictured) defined between the second surface (top surface) and the center plane (see below); 
a plurality of pores (Fig. 9: 4, paragraph [0056]) adjacent to the second surface (top surface) of the flexible substrate (1); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) in the active area (Fig. 10B) provided on the first surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30), wherein the plurality of pores (4) are disposed in the active area (Fig. 10B) of the flexible substrate (1).

    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to a non-active area surrounding the active area, each of the pores having a substantially full spherical shape, the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate; a buffer layer formed on an entire surface including the active area and the non-active area of the first surface of the flexible substrate, wherein the plurality of pores are disposed in the non-active area of the flexible substrate, wherein the buffer layer directly contacts the first surface of the flexible substrate; wherein the second area includes a pore top edge plane located midway between the center plane and the second plane surface, the pore top edge plane being a tangent plane to a top most edge of the plurality of pores, wherein the second area includes an upper section that extends from the pore top edge plane to the center plane and a lower section that extends from the pore top edge plane to the second surface, wherein the plurality of pores adjacent to the second surface of the flexible substrate are arranged only within the lower section of the second area.
Choi discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 100, paragraph [0038]) including an active area (area covered by Fig. 10: 200, paragraph [0052]) and a non-active area (area not covered by 200) surrounding the active area (area covered by 200), and a plurality of pores (Fig. 10: 100a, paragraph [0058]);
a buffer layer (Fig. 11: 202, paragraph [0069]) formed on an entire surface including the active area and the non-active area (paragraph [0069]; although not pictured, one of ordinary skill in the art would consider it obvious that a buffer layer covering the entire substrate would provide optimal protection from impurities) of the first surface (top surface as pictured) of the flexible substrate (100);
wherein the plurality of pores (100a) are disposed in the active area (area covered by 200) and the non-active area (area not covered by 200), wherein the buffer layer (202) directly contacts the first surface (top surface) of the flexible substrate (100).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “non-active area surrounding the active area, a buffer layer formed on an entire surface including the active area and the non-active area of the first surface of the flexible substrate, wherein the plurality of pores are disposed in the non-active area, wherein the buffer layer directly contacts the first surface of the flexible substrate” teachings of Choi to the device of Satoh because the flexibility of the substrate may therefore be improved across the entire width of the substrate, and the surface of the substrate may be planarized by the buffer layer to reduce or effectively prevent impurities from penetrating into the active components of the device.
Satoh as modified by Choi is silent with respect to each of the pores having a substantially full spherical shape, the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate; wherein the second area includes a pore top edge plane located midway between the center plane and the second plane surface, the pore top edge plane being a tangent plane to a top most edge of the plurality of pores, wherein the second area includes an upper section that extends from the pore top edge plane to the center plane and a lower section that extends from the pore top edge plane to the second surface, wherein the plurality of pores adjacent to the second surface of the flexible substrate are arranged only within the lower section of the second area.
Kim (in a first embodiment, Fig. 16) discloses a display apparatus comprising:
a flexible substrate (Fig. 16: 301c, paragraph [0073]);
a plurality of pores (Fig. 16: 341, paragraph [0127]), each of the pores (341) having a substantially full spherical shape (paragraph [0128]).
Kim (in a second embodiment, Figs. 9-10) discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 301c, paragraph [0073]) including a first surface (Fig. 10: 301b, paragraph [0073]), a second surface (Fig. 10: 301a, paragraph [0073]) opposite the first surface, a center plane (not labeled; see modified Fig. 10 below, dotted line) between a middle of the first surface (301b) and the second surface (301a) of the flexible substrate (301c), a first area (bottom half of 301c) defined between the first surface (301b) and the center plane (dotted line), and a second area (top half of 301c) defined between the second surface (301a) and the center plane (dotted line); 
a plurality of pores (Fig. 10: 321, paragraph [0102]);
wherein the second area (top half of 301c) includes a pore top edge plane (not labeled; see modified Fig. 10 below, dash-dotted line) located midway (the instant limitation “midway” is given the broadest reasonable interpretation in light of the original disclosure of the invention, and is considered to include the interpretation “approximately midway,” such that the dash-dotted line as shown below may be considered approximately midway between the dotted line and 301a) between the center plane (dotted line) and the second plane surface (301a), the pore top edge plane (dash-dotted line) being a tangent plane (by broadest reasonable interpretation, the instant limitation “tangent plane” is considered to mean a plane that intersects a top most edge of the plurality of pores 321) to a top most edge (see modified Fig. 10 below) of the plurality of pores (321),
wherein the second area (top half of 301c) includes an upper section (between dotted line and dash-dotted line in modified Fig. 10 below) that extends from the pore top edge plane (dash-dotted line) to the center plane (dotted line) and a lower section (between dash-dotted line and 301a in modified Fig. 10 below) that extends from the pore top edge plane (dash-dotted line) to the second surface (301a),
wherein the plurality of pores (321) adjacent to the second surface (301a) of the flexible substrate (301c) are arranged only within the lower section (between dash-dotted line and 301a) of the second area (see modified Fig. 10 below).

    PNG
    media_image2.png
    185
    458
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the pores having a substantially full spherical shape; wherein the second area includes a pore top edge plane located midway between the center plane and the second plane surface, the pore top edge plane being a tangent plane to a top most edge of the plurality of pores, wherein the second area includes an upper section that extends from the pore top edge plane to the center plane and a lower section that extends from the pore top edge plane to the second surface, wherein the plurality of pores adjacent to the second surface of the flexible substrate are arranged only within the lower section of the second area” teachings of Kim to the device of Satoh because Kim discloses in paragraphs [0128] & [0131] that pores of various shapes of pores are effective at reducing stress on a layer due to curvature of the layer while flexing. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B. Further, Kim discloses that different arrangements of pores including pores that extend completely through the substrate (see Fig. 8), pores that are arranged interspersed throughout the substrate (see Fig. 16), and pores that are arranged only in one half of the substrate (see Fig. 10) are obvious variants of one another. Regarding the limitation “the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate,” this limitation is considered to describe the structure rendered obvious by the teachings of Kim.
Regarding Claim 18, Satoh as previously modified teaches the display apparatus of claim 17, wherein each pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), the first diameter being about half of a distance from the second surface to the center plane (it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).
Regarding Claim 19, Satoh as previously modified teaches the display apparatus of claim 17, wherein each pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), a distance between adjacent pores being greater than half of the first diameter and less than the first diameter (it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).
Regarding Claim 20, Satoh as previously modified teaches the display apparatus of claim 19, wherein the adjacent pores (Satoh: 4, Kim: 321) are evenly spaced (Satoh: paragraph [0056]) along the second surface (Satoh: top surface) of the flexible substrate (Satoh: 1, Kim: 301c) and each pore (Satoh: 4, Kim: 321) has substantially the same dimensions (Kim: paragraph [0129]).
Regarding Claim 21, Satoh as previously modified teaches the display apparatus of claim 19, wherein the first diameter of each pore (Satoh: 4, Kim: 341) is equal to a distance from the pore top edge plane (Kim: dash-dotted line) to the second surface (Kim: 301a).
Regarding Claim 22, Satoh as previously modified teaches the display apparatus of claim 17, wherein the first area (Satoh: bottom half of 1, top half of 30, Kim: bottom half of 301c) includes a first height defined between the center plane (Satoh: dotted line, Kim: dotted line) and the first surface (Satoh: bottom surface of 1, top surface of 30, Kim: 301b), wherein the second area (Satoh: top half of 1, bottom half of 30, Kim: top half of 301c) includes a second height defined between the center plane (Satoh: dotted line, Kim: dotted line) and the second surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a), wherein the lower section (Kim: between dash-dotted line and 301a) includes a third height defined between the pore top edge plane (Kim: dash-dotted line) and the second surface (Kim: 301a), wherein each pore (Kim: 341) has a first diameter (Kim: paragraph [0129]), and wherein the flexible substrate (Satoh: 1, Kim: 301c) includes a fourth height defined between the first surface (Satoh: bottom surface of 1, top surface of 30, Kim: 301b) and the second surface (Satoh: top surface of 1, bottom surface of 30, Kim: 301a).
Regarding Claim 23, Satoh as previously modified teaches the display apparatus of claim 22, wherein the first diameter (Kim: paragraph [0129]) of each pore (Kim: 341) is equal to the third height of the lower section (Kim: between dash-dotted line and 301a).
Regarding Claim 24, Satoh as previously modified teaches the display apparatus of claim 22, wherein the fourth height of the flexible substrate (Satoh: 1, Kim: 301c) is equal to a sum of the first height of the first area (Satoh: bottom half of 1, top half of 30, Kim: bottom half of 301c) and the second height of the second area (Satoh: top half of 1, bottom half of 30, Kim: top half of 301c).
Regarding Claim 25, Satoh as previously modified teaches the display apparatus of claim 22, wherein the first diameter (Kim: paragraph [0129]) of each pore (Kim: 341) is ¼ of the fourth height of the flexible substrate (it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Choi (U.S. Pub # 2015/0188080) of record and Kim (U.S. Pub # 2017/0309843) of record as applied to claim 17 above, and further in view of Namkung (U.S. Pub # 2016/0064464).
Regarding Claim 27, Satoh as previously modified by Choi and Kim teaches the display apparatus of claim 17, and is silent with respect to wherein the buffer layer includes a plurality of inorganic films that are deposited alternately.
Namkung discloses a display apparatus wherein a buffer layer (Fig. 10: BFL, paragraph [0042]) includes a plurality of inorganic films that are deposited alternately (paragraph [0077]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “buffer layer includes a plurality of inorganic films that are deposited alternately” teachings of Namkung to the device of Satoh as previous modified because Namkung discloses in paragraph [0078] that a multilayer buffer layer may have a lower bending stiffness than a buffer layer having a single layer structure although they have the same thickness.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument (p. 8 line 19-p. 9 line 8), Applicant argues that the limitation “the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate” in claim 1 lines 22-24 distinguishes the claimed invention from the prior art because the recited cross-sectional areas provide flexibility along with additional stiffness at the surface of the substrate.
Examiner respectfully submits that this argument is presented without evidence, and therefore is considered mere attorney argument. The original disclosure of the invention recites in the specification, paragraph [0026], “The plurality of pores 115 may have a circular shape, for example, sphere or semi-sphere shape, without limitation to the shown shape, and may all have the same size.” This disclosure does not support the argument that spherical pores provide additional stiffness at the surface as compared with the prior art.
	Regarding Applicant’s second argument (p. 9 line 9-p. 10 line 12), Applicant argues that the prior art of Satoh as modified by the teachings of Kim does not teach the limitation “the pores having a first cross-sectional area at the location in which they adjacent to the second surface of the flexible substrate and a second, larger area at the location internal to the flexible substrate” as recited in claim 1 because the spherical pores of Kim are not formed at the surface of the substrate.
	Examiner respectfully submits that it would be obvious to one of ordinary skill in the art based on the combination of the references to form spherical pores at the surface of the substrate. Examiner notes that two different embodiments of Kim are cited in the rejection in order to support the finding of obviousness. Although the second embodiment of Kim is relied upon for teaching the spherical shape, and does not teach forming the spheres at the surface, the claim limitation is merely a description of a sphere at a surface, and since it would be obvious to form spherical pores at the surface of the substrate in view of the combination of references, it would be obvious to form the pores having the cross-sectional areas as claimed.
	Regarding Applicant’s third argument (p. 10 line 13-p. 11 line 6), Applicant argues that it would not be obvious to modify the prior art of Satoh in view of the teachings of Kim because the pores disclosed by Kim are formed in an adhesive film that is interior to a flexible display device and not on the bottom surface of a flexible substrate.
	Examiner respectfully submits that one of ordinary skill in the art would appreciate that an adhesive film within a flexible display device and a flexible substrate share similar properties, particularly in light of the fact that the prior art of both Kim and Satoh disclose forming pores in these respective layers in order to improve the flexibility of the device. Additionally, the prior art of Satoh discloses various shapes of pores that may be formed in the flexible substrate. Satoh discloses in paragraph [0055] that “grooves 3,” which are analogous elements to the “hemispherical depressions 4” cited in the above rejection as corresponding to the claimed pores, “may not be V-shaped, and may be in any other shape, for example, U shape.” This suggests that it would be obvious for one of ordinary skill in the art to consider any shape, including a spherical shape. One of ordinary skill in the art would recognize that the pores shapes disclosed by Satoh are not exhaustive, and would therefore look to suitably analogous art such as Kim for other pore shape options.
Regarding Applicant’s fourth argument (p. 13 lines 7-11), Applicant argues that the fact that Satoh fails to disclose a sphere shaped pore is evidence that a sphere shaped pore is not an obvious shape.
Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding Applicant’s fifth argument (p. 11 line 12-p. 13 line 15), Applicant argues that the prior art of Choi provides evidence that forming spherical pores is not a mere design choice, due to difficulties in the manufacturing process and materials used therein to form a flexible substrate comprising pores.
	Examiner respectfully submits that the prior art of Choi is not relied upon for teaching the shape of the claimed pores. There is no evidence that the prior art of Satoh or Kim relies on the same process for forming pores. Therefore, the difficulties in the manufacturing process and materials used therein with respect to Choi do not suggest that forming spherical pores is more than a design choice with respect to the prior art of Satoh and Kim. In other words, although it would not be obvious to one of ordinary skill in the art to modify the prior art of Choi due to the manufacturing process, this finding of non-obviousness does not carry over to other devices that are not formed using the same manufacturing process.
	Regarding Applicant’s sixth argument (p. 13 line 16-p. 14 line 17), Applicant argues that the spherical pores disclosed by Kim cannot be formed on the bottom of a flexible substrate, and that the modification of the prior art of Satoh in view of the teachings of Kim is improper because Examiner has failed to recognize the significance of the claimed configuration.
	Examiner respectfully submits that the significance of the claimed configuration is determined based on the original disclosure of the invention. As noted in response to Applicant’s previous arguments above, the disclosure does not recite any critical nature or unexpected performance of the device based on a spherical pore. Rather, the original disclosure merely recites that the pore “have a circular shape, for example, sphere or semi-sphere shape, without limitation to the shown shape.” Further, Kim discloses that spherical pores may be formed in a layer, and Satoh discloses that pores may be formed at the surface of a substrate. The combination of these teachings would suggest to one of ordinary skill in the art that spherical pores may be formed at the surface of a substrate.
	Regarding Applicant’s seventh argument (p. 16 line 30-p. 17 line 17), Applicant argues that the prior art of Satoh as modified by Kim fails to teach the limitation “a buffer layer formed on an entire surface including the active area and the non-active area of the first surface of the substrate” as recited in claim 17.
	Examiner respectfully submits that the prior art of Satoh and Kim are not relied upon for teaching the limitation in question. It would be obvious to one of ordinary skill in the art to modify the device of Satoh in view of the teachings of Choi in order to protect against impurities penetrating into the active components of the device.
	Regarding Applicant’s eighth argument (p. 17 line 18-p. 18 line 2), Applicant argues that the particular arrangement of the spherical pores on the bottom surface of the flexible substrate is significant for providing a balance between endurance and flexibility.
	Examiner respectfully submits that the prior art of Satoh discloses pores formed on the bottom surface of a flexible substrate, and further discloses that pores formed on the bottom surface of a flexible substrate may have any suitable shape. Kim is cited for the teaching of a shape of a spherical pore. One of ordinary skill in the art may apply the shape teachings of Kim to the device of Satoh to arrive at the claimed invention. 
	Regarding Applicant’s ninth argument (p. 18 lines 6-20), Applicant argues that the prior art fails to teach the limitation “wherein the diameter of the pore is ¼ of the fourth height of the flexible substrate” as recited in claim 25. Applicant argues that the size of the pores is significant with respect to the stiffness of the substrate at the surface.
	Examiner respectfully submits that Applicant’s original disclosure of the invention does not support the limitation in question. Rather, Applicant relies on an approximation of the size of the pores based on the schematic drawing of the invention in Fig. 2. There is no discussion in the original disclosure of the critical nature of the size of pores having a diameter ¼ the height of the substrate. If the recited dimensions were significant to the performance of the invention, Applicant should have disclosed such dimensions as significant in the original disclosure of the invention. Applicant’s argument is therefore considered mere attorney argument.
	Regarding Applicant’s tenth argument (p. 18 line 21-p. 19 line 11), Applicant argues that the prior art of Satoh as modified by Kim fails to teach the limitations “wherein the plurality of pores are disposed in the active area and the non-active area of the flexible substrate” and “a buffer layer formed on an entire surface including the active area and the non-active area of the first surface of the substrate” as recited in claim 17.
	Examiner respectfully submits that the prior art of Satoh and Kim are not relied upon for teaching the limitation in question. It would be obvious to one of ordinary skill in the art to modify the device of Satoh in view of the teachings of Choi in order to improve the flexibility of the entire device and to protect against impurities penetrating into the active components of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892